Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
2.	Applicant’s election without traverse of Group I (claims 1-7, 10-12, 16-20, and 42), in the response filed on 5/5/2022, is acknowledged.
Claims 21, and 38-41, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Claims 8-9, 13-15, and 22-37 have been canceled.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 5/5/2022, is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.
Applicant is reminded of their duty to disclose to the Office all information known to the person to be material to patentability as defined in 37 CFR 1.56.  As stated therein, “[e]ach individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section”.  

4.	An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
	Authorization for this Examiner's Amendment was given in a telephone interview with Crystal Komm on 5/12/2022.

5.	The application has been amended as follows:

IN THE CLAIMS:
	
	Cancel claims 21, and 38-41, without prejudice.

Claim 1. (Currently Amended) A method of manufacture of a recombinant lubricin glycoprotein comprising the steps of:
culturing, in a medium, Chinese hamster ovary (CHO) cells transfected with and which express the human PRG4 gene and post translationally glycosylate the expression product, wherein said culturing is for a time and under culture conditions sufficient to produce a lubricin glycoprotein comprising at least 30% by weight glycosidic residues and at a concentration in the medium of at least 0.4 g lubricin glycoprotein/liter, wherein at least 90% of said glycosidic residues are core 1 glycosidic residues; and
purifying the lubricin glycoprotein from said medium.

6.	Claims 1-7, 10-12, 16-20, and 42 are allowable.

7. 	The following is an Examiner's Statement of Reasons for Allowance: 
None of the prior art of record describe or suggest a method of manufacture of a recombinant lubricin glycoprotein comprising the steps of:
culturing, in a medium, Chinese hamster ovary (CHO) cells transfected with and which express the human PRG4 gene and post translationally glycosylate the expression product, wherein said culturing is for a time and under culture conditions sufficient to produce a lubricin glycoprotein comprising at least 30% by weight glycosidic residues and at a concentration in the medium of at least 0.4 g lubricin glycoprotein/liter, wherein at least 90% of said glycosidic residues are core 1 glycosidic residues; and
purifying the lubricin glycoprotein from said medium.
	The method as recited in the claims is free of the prior art by virtue of the product manufactured.  Furthermore, the claimed invention meets the requirements of 35 USC § 101 and 35 USC § 112 because the method is an alternative method for manufacture of recombinant lubricin glycoprotein.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646